                                                                                        WENDY R. STEIN
                                                                                        Director

                                                                                        Gibbons P.C.
                                                                                        One Pennsylvania Plaza, 37th Floor
                                                                                        New York, New York 10119-3701
                                                                                        Direct: (212) 613-2043 Fax: (212) 554-9645
                                                                                        wstein@gibbonslaw.com

                                      ϰͬϯϬͬϮϬϮϭ
                                                      WůĂŝŶƚŝĨĨ͛Ɛ>ĞƚƚĞƌDŽƚŝŽŶŝƐE/͘dŚĞƐĞƚƚůĞŵĞŶƚĐŽŶĨĞƌĞŶĐĞ
April 29, 2021                                        ƐŚĂůůƉƌŽĐĞĞĚŽŶDĂǇϭϵ͕ϮϬϮϭ͕ŝĨŽŶůǇĨŽƌƚŚĞůŝŵŝƚĞĚƉƵƌƉŽƐĞŽĨ
                                                      ƐĞĞŬŝŶŐƚŽŶĂƌƌŽǁƚŚĞŝƐƐƵĞƐŝŶƚŚĞĐĂƐĞ͘^KKZZ͘
VIA ECF
                                                      ĂƚĞĚ͗ƉƌŝůϯϬ͕ϮϬϮϭ
The Honorable Stewart D. Aaron, U.S.D.J.
United States District Court for the Southern District of New York
500 Pearl Street, Courtroom 11C
New York, NY 10007

           Re: Soter Technologies, LLC v. IP Video Corporation, et al.,
               Civ. No. 20-CV-05007(LJL) (S.D.N.Y.)

Dear Judge Aaron:

         We represent Soter Technologies, LLC, the plaintiff in this matter. Pursuant to Rule 1.D
of Your Honor’s Individual Rules, we are writing to respectfully request an adjournment of the
settlement conference currently scheduled for May 19, 2021 to one of the following four dates (or
a later date convenient for the Court): July 14, 15, 28, or 29. We have not previously asked Your
Honor to adjourn any deadlines.1 The Defendants do not consent this request.

       Defendants have delayed producing documents that Soter needs in order to take a
deposition of the main witness in this case and conduct a meaningful settlement conference.
Defendants’ deliberate withholding of relevant and important documents is now the subject of a
discovery dispute pending before Judge Liman which may take weeks to resolve. (Dkt 112, 113)
Due to Soter’s failure to secure documents and testimony that it needs to participate in any
meaningful settlement conference, and the recent death of my father, we respectfully request an
adjournment of the conference to a date in July that is convenient for the Court. We sincerely
hope that by mid-July, Soter will have the documents and testimony it needs to engage in a
meaningful settlement dialogue with the Defendants (at this time, it does not).2

1
         Soter counsel has made three prior adjournment requests to Judge Liman. (Dkt 55, 61, 87) Two of these
were granted (Dkt 56, 62), while one was denied. (Dkt 88)
2
         Defendants have taken the position that Soter should be required to attend this conference without the
testimony and documents it needs. Defendants cannot expect the parties to have a meaningful mediation without
necessary information relating to liability and damages being disclosed. Soter never expected that Defendants would
withhold this information prior to mediation or that Defendants would expect the parties to come to any agreement
without it. In reviewing the documents Defendants have produced in this action for purposes of complying with Your
Honor’s rules concerning submissions due in advance of the May 19 conference (on May 5 and May 12)—it is now
apparent to Plaintiff that Defendants have not disclosed necessary information to engage in meaningful settlement
discussions. For example, in addition to the dispute pending before Judge Liman, as a result of a pending EDNY action
between the parties, Soter confirmed that Defendants created monthly reports documenting sales of the Halo device
both before and after Defendants went live with flysense.com. These reports are highly relevant to both liability and
damages. In March, Soter asked Defendants to confirm that these documents would also be produced in the SDNY
action or in the alternative the parties could mutually agree that documents produced in the EDNY action could also be
used in the SDNY action. Soter also requested that the documents be produced by April 16, 2021. This request was
ignored and is certain to ripen into another discovery dispute that will need to be resolved before Soter can engage in

Newark New York Trenton Philadelphia Wilmington                                            gibbonslaw.com
The Honorable Stewart D. Aaron U.S.M.J.
April 29, 2021
Page 2




        Despite multiple requests to meet and confer on mutually agreeable dates to submit to
Your Honor, and even informing Defendants that lead counsel for Soter needed an adjournment
due to the death of a parent—Defendants not only refused to have any telephonic meet and confer
with Soter—but outright refused to provide any agreeable dates, merely stating in conclusory
fashion:

        We will not provide alternate dates for mediation at this time – as we believe the
        mediation should take place as scheduled on May 19.

We are frankly shocked that attorneys admitted to this fine Court would behave in this manner.
As Soter does not want to waste judicial or party resources on a settlement conference when it
does not have all of the information it needs to meaningfully participate in a settlement
discussion, Soter respectfully requests the brief adjournment described above.


Respectfully Submitted,




good faith settlement discussions. Further, even if Defendants were to release this information now, Soter would not
be in a position to use it to meaningfully calculate a settlement demand which would be due on May 5 pursuant to Your
Honor’s Settlement Conference Procedure 6.
